MEMORANDUM **
Rajwinder Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s order denying his application for withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
The BIA concluded that significant inconsistencies undermined the veracity of Singh’s claim and that the record was not sufficient to sustain Singh’s burden of proof. Because these conclusions are based on cogent and factually supported reasons, we conclude that substantial evidence supports the BIA’s determination that Singh did not sustain his burden of proof regarding his withholding of removal claim. See id. at 964; see also 8 U.S.C. § 1252(b)(4); Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000).
*601Substantial evidence supports the BIA’s denial of CAT relief because Singh’s CAT claim is based on the same testimony that the BIA found not credible and because he points to no other evidence that the BIA should have considered in making its CAT determination. See Farah v. Ashcroft, 848 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.